H.M. Harrell has filed in this Court a motion for leave to file petition for a writ of mandamus to compel the Railroad Commission of Texas to enter an order restricting the production of gas in the Bammel Field, in Harris County, Texas, and allocating the gas produced from that Field among the leases and wells therein.
Since the filing of this petition the Railroad Commission has entered an order on the subject indicated, and the question presented by the motion is now moot. If the order entered is unsatisfactory, the relator has an adequate remedy by appeal therefrom. Vernon's Texas Statutes, Article 6049c, Section 8.
The motion for leave to file is therefore overruled.
Opinion delivered October 14, 1942. *Page 2